In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00064-CV

JACKIE M. MERITT, INDIVIDUALLY            §   On Appeal from the Probate Court
AND AS INDEPENDENT EXECUTRIX OF
THE ESTATE OF                             §   of Denton County (PR-2016-00404-01)
BOBBY JOE MERITT, Appellant

v.                                        §   March 31, 2022


MERITT BUFFALO EVENTS, LLC;               §   Memorandum Opinion by Justice Womack
XERNIE MERITT; TEXAS FARM CREDIT
SERVICES, FLCA; SANGER BANK; AND
BRITTANY WEAVER, Appellees


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Dana Womack
                                        Justice Dana Womack